Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1989
                      Lower Tribunal No. F98-1417A
                          ________________


                        Frank Anthony Jordan,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     Frank Anthony Jordan, in proper person.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.

Before EMAS, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.